J-S65034-17

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA             :       IN THE SUPERIOR COURT OF
                                             :             PENNSYLVANIA
               v.                            :
                                             :
    ERNEST McKNIGHT,                         :
                                             :
                     Appellant               :            No. 3442 EDA 2016

                  Appeal from the PCRA Order October 19, 2016
              in the Court of Common Pleas of Philadelphia County,
               Criminal Division, No(s): CP-51-CR-0209971-1993

BEFORE: OLSON, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                       FILED NOVEMBER 16, 2017

        Ernest McKnight (“McKnight”), pro se, appeals from the Order

dismissing his second Petition filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546.1 We affirm.

        In its Opinion, the PCRA court set forth the relevant factual and

procedural history, which we adopt for the purpose of this appeal. See PCRA

Court Opinion, 1/19/17, at 1-2.

        On appeal, McKnight initially raised the following issues for our review:




1
  Although McKnight styled his Petition as a Writ of Habeas Corpus, the PCRA
court properly treated it as a Petition filed pursuant to the PCRA. See 42
Pa.C.S.A. § 9542 (providing that “[t]he action established in this subchapter
shall be the sole means of obtaining collateral relief and encompasses all other
common law and statutory remedies for the same purpose that exist when
this subchapter takes effect, including habeas corpus and coram nobis.”); see
also Commonwealth v. Hall, 771 A.2d 1232, 1235 (Pa. 2001) (holding that
“[n]o other statutory or common law remedy ‘for the same purpose’ is
intended to be available; instead, such remedies are explicitly ‘encompassed’
within the PCRA.”).
J-S65034-17


      1. Was all prior counsel[] ineffective for failing to raise the issue
         of [McKnight’s] illegal sentence he originally received from the
         [trial court?]

      2. Is it correct that illegal/incorrect senten[c]es are never
         waived[?]

      3. In the interest of fundamental fairness, cruel and unusual
         punishment, due process, equal protection and procedural due
         process[,] does a person (such as [McKnight]) who violate[s]
         their county probation/parole are resentenced to a term of
         state incarceration, in violation of 42 Pa.C.S.A. [§] 5505[?]

Brief for Appellant at 2 (some capitalization omitted).

      McKnight subsequently filed an Amended Brief, in which he restates his

issues as follows:

      1. Is it not correct the sentencing court erred as a matter of law,
         when; at the initial time of sentencing, the court did not
         “suspend” [McKnight’s] term of imprisonment before the court
         imposed his sentence of probation, thus resulting in [McKnight]
         receiving an “illegally imposed” [O]rder of probation?

      2. Is it not correct the court sentenced [McKnight] to an “illegal”
         sentence of probation, thus rendering the sentence that he
         received for a violation of probation also illegal, as well?

Amended Brief for Appellant at 2 (capitalization omitted, emphasis in original).

             We review an order dismissing a petition under the PCRA in
      the light most favorable to the prevailing party at the PCRA level.
      This review is limited to the findings of the PCRA court and the
      evidence of record. We will not disturb a PCRA court’s ruling if it
      is supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. We grant great deference to the factual
      findings of the PCRA court and will not disturb those findings
      unless they have no support in the record. However, we afford no
      such deference to its legal conclusions. Further, where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review is plenary.



                                   -2-
J-S65034-17


Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      Under the PCRA, any PCRA petition “including a second or subsequent

petition, shall be filed within one year of the date the judgment becomes

final[.]”   42 Pa.C.S.A. § 9545(b)(1) (emphasis added).        A judgment of

sentence becomes final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.”    Id. § 9545(b)(3).      The PCRA’s timeliness requirements are

jurisdictional in nature, and a court may not address the merits of the issues

raised if the PCRA petition was not timely filed. Commonwealth v. Albrecht,

994 A.2d 1091, 1093 (Pa. 2010).

      Here, McKnight’s judgment of sentence became final on June 7, 2010,

when the period of time to file an appeal with our Supreme Court expired.

See 42 Pa.C.S.A. § 9545(b)(3); see also Commonwealth v. Rojas, 874
A.2d 638, 643 (Pa. Super. 2005). McKnight had until June 7, 2011, to file the

instant PCRA Petition, but did not do so until March 24, 2015.            Thus,

McKnight’s Petition is facially untimely under the PCRA.

      Pennsylvania courts may consider an untimely PCRA petition if the

appellant can explicitly plead and prove one of three exceptions set forth under

42 Pa.C.S.A. § 9545(b)(1).       Any PCRA petition invoking one of these




                                  -3-
J-S65034-17


exceptions “shall be filed within 60 days of the date the claim could have been

presented.” Id. § 9545(b)(2); see also Albrecht, 994 A.2d at 1094.

      Here, McKnight has failed to plead or prove the applicability of any of

the exceptions to the PCRA timeliness requirements.         See 42 Pa.C.S.A.

§ 9545(b)(1); see also Albrecht, 994 A.2d at 1094.2 Accordingly, McKnight

has failed to overcome the untimeliness of his Petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/16/2017




2
  Rather than addressing any of the PCRA timeliness exceptions, McKnight
incorrectly argues that his illegal sentencing claim is (1) cognizable under the
PCRA; and (2) cannot be waived. Brief for Appellant at 9. While illegal
sentencing claims are cognizable under the PCRA, see 42 Pa.C.S.A.
§ 9543(a)(2)(vii), a PCRA court is without jurisdiction to address such claims
unless the petition was timely filed or the petitioner is able to satisfy one of
the timeliness exceptions. See Commonwealth v. Jackson, 30 A.3d 516,
523 (Pa. Super. 2011) (holding that “when the one-year filing deadline of
section 9545 has expired, and no statutory exception has been pled or proven,
a PCRA court cannot invoke inherent jurisdiction to correct orders, judgments
and decrees, even if the error is patent and obvious.”).


                                  -4-
)
)
,                                                                                                                   Circulated 10/26/2017 11:54 AM
j

~~
                                                                                                                                             FILED
)

!
)
l
                         COURTOFC         MMON PLEAS OF P I ADELPlllA COUNTY
)

j                           FIRST          ICIAL DISTRICT O PENNSYLVANIA         Appea:~:/:-'or.t Trial
i,
                                          CRIMINAL TRIAL iIVISION            Office of Jl.i..;i.:.-i.:J.i ,;lecords

)
j

j        COMMONWEALTH OF PE
    ,_

                   vs.
         ERNEST MCKNIGHT                                                                          CP-51-CR-0209971-1993
                                                                                                  3442 EDA 2016

                                                          OPINION

         LEON W. TUCKER, J.
                                                                        I
                  This appeal comes bef e the Superior Court fo !lowing the dismissal of a Post Conviction
                                                                        I
         Relief Act ("PCRA")1 petitio filed on March 24, 20             JS,              On October 19, 2016, the lower court
                                                .    ·.                 I
         dismissed the PCRA petition fo the reasons set forth bell w.
                                                                        i
              I. PROCEDURALHIST RY .                                    I
                  On January 11, 1993, E est McKnight (hereina er referred to as "Petitioner") and an armed
                                            .                               I.              .
         companion robbed two boys f their money. On May! 14, 1993, Petitioner appeared before the
                                                                            I
         Honorable Arthur S. Kafrisse           and entered negotiate                   guilty pleas to two counts of robbery,
         .                                                                  I
         conspiracy, and possessing an instrument of crime.                 ~titioner was sentenced on one count of
                                                                            I
         robbery to eleven and one-ha f to twenty-three mont ~, incarceration followed by three years'
                                                                            I
         probation. No further penalty was imposed as to the remaining convictions. Petitioner did not

         pursue a direct appeal. On Mar h 22, 1994, while on p \ole for the robbery offense, Petitioner was

         arrested on drug-related charge but fled this jurisdiction ~hortly thereafter.
                                                                                I
                  On July 11, 2007, after bsconding for approxim tely thirteen years, Petitioner was arrested

         in Pennsylvania for robbery.      n November 9, 2007,      ri! llowing a violation                             of probation hearing,
                                                                                !
         Petitioner was sentenced to fi e to seventeen years' · lprisonment. Petitioner filed a "Petition to
                                                                                I               CP-51-CR-0209971-1993   ~omm. v. Mcknight, Ernest

         1
             42 Pa. Cons. Stat. §§ 9541-95 6.

                                                                                I                    11111ill1iffll~iij111111
                                                                                                               7890480111
                                                                                    I
Vacate and Reconsider Senten~" and on November 21, 2007, the court vacated the sentence. On

February 5, 2008, a second vfolation of probation hearing was held. The court imposed a new

sentence of eight to eighteen ylars' imprisonment. On February 25, 2008, the court again vacated

its sentence. On March 19, ~008, a third violation of probation hearing was held. The court

resentenced Petitioner to eighi to eighteen years' imprisonment.   Following a direct appeal, the

Superior Court affirmed the jhdgment of sentence on July 28, 2009.2 On March 9, 2010, the

Pennsylvania Supreme Court dried allocatur.3

       On September 16, 201°' Petitioner filed his first pro se PCRA petition. Counsel was

appointed and subsequently filjd a Turner/Finley no merit letter.4 On April 19, 2012, the PCRA

court issued an order denying the petition and permitted counsel to withdraw. The Superior Court

affirmed the dismissal on Ap11il 8, 2013.5 Petitioner did not seek allocatur in the Pennsylvania

Supreme Court.

       On March 24, 2015, Petitioner filed the instant "habeas corpus" collateral petition, his

second. Petitioner submitted tumerous supplemental petitions seeking both habeas corpus and

PCRA relief. Pursuant to Pennsylvania    Rule of Criminal Procedure 907, Petitioner was served

notice of the PCRA court's inJntion to dismiss his petition on July 12, 2016. Petitioner submitted a

response to the Rule 907 notiJ on July 25, 2016. On October 19, 2016, the PCRA court dismissed
                               I                 .
his petition as untimely.6 On Jctober 28, 2016, the instant notice of appeal was timely filed to the

Superior Court.


2
  Commonwealth v. McKnight, 981 A.2d 928 (Pa. Super. 2009) (unpublished memorandum).
3 Commonwealth v. McKnight, f A.3d 628 (Pa. 2010).
4 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213

(Pa. Super. 1988) (en bane).
5 Commonwealth v. McKnight, 75 A.3d 547 (Pa. Super. 2013) (unpublished memorandum).
6
  The Honorable Leon W. T~cker issued the order and opinion in this matter in his capacity as
Supervising Judge of the Criminal Section of the Court of Common Pleas of Philadelphia - Trial
Division as of March 7, 2016, ~s the trial judge is no longer sitting.

                                                     2
   II.    DISCUSSION

   A. Petitioner's habeas co pus petition was reviewed pursuant to the dictates of the PCRA.

         Petitioner's instant sub issions seeking habeas corpus relief fell within the ambit of the

PCRA because they raised a laim potentially remediable under the PCRA. As iterated by the

Superior Court,

         It is well-settled that th PCRA is intended to be the sole means of achieving post-conviction
         relief. 42 Pa.C.S. § 95 · 2; Commonwealth v. Haun, 32 A.3d 697 (Pa. 2011). Unless the
         PCRA could not provi e for a potential remedy, the PCRA statute subsumes the writ of
         habeas corpus. Fahy, upra at 223-224; Commonwealth v. Chester, 733 A.2d 1242 (Pa.
         1999). Issues that are c gnizable under the PCRA must be raised in a timely PCRA petition
         and cannot be raised in a habeas corpus petition. See Commonwealth v. Peterkin, 722 A.2d
638 (Pa. 1998); see al o Commonwealth v. Deaner, 779 A.2d 578 (Pa. Super. 2001) (a
         collateral petition that r ises an issue that the PCRA statute could remedy is to be considered
         a PCRA petition). Phr sed differently, a defendant cannot escape the PCRA time-bar by
         titling his petition or m tion as a writ of habeas corpus.

Commonwealth v. Taylor, 65 Aj.3d 462, 465-66 (Pa. Super. 2013).

         Here, Petitioner's legality of sentence claim was cognizable under the PCRA. See 42 Pa

Cons. Stat. § 9542 ("This sub hapter provides for an action by which persons ... serving illegal

sentences may obtain collater       relief."). Moreover, Petitioner did not raise any alternative claims

that fell outside the purview f the PCRA. Thus, this court was constrained to review his claim

pursuant to the PCRA' s dictate .

   B. Petitioner's current p tition was manifestly untimely under the PCRA.

         Petitioner's PCRA petiJon challenging the legality of his sentence was facially untimely. As

a prefatory matter, the timelinJss of a PCRA petition is a jurisdictional requisite. Commonwealth v.

Robinson, 12 A.3d 477 (Pa. uper. 2011). A PCRA petition, including a second or subsequent

petition, shall be filed within ne year of the date the underlying judgment becomes final. 42 Pa.

Cons. Stat. § 9545(b)(l). A ju gment is deemed final "at the conclusion of direct review, including

discretionary review in the       upreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expirati n of time for seeking the review." Id. § 9545(b)(3).
                                                   3
       Petitioner's judgment o sentence became final for purposes of the PCRA on June 7, 2010,

ninety days after the Pennsyl ania Supreme Court denied allowance of appeal and the time for

filing a petition for writ of cert orari in the United States Supreme Court expired. See id.; U.S. Sup.

Ct. R. 13 (effective January 1, 1990). His current petition, filed on March 24, 2015, was therefore

untimely by approximately fo       years: See 42 Pa. Cons. Stat.§ 9545(b)(l).

    C. Petitioner was not elig hie for the limited timeliness exception under 42 Pa. Cons. Stat.
       § 9545 (b )(1 )(i).

       Despite the one-year        eadline, the PCRA permits the late filing of a petition where a
                                                           ,.
petitioner alleges and proves o e of the three narrow efceptions to the mandatory time-bar under

subsections 9545(b)(l)(i)-(iii). To invoke an exception, a petition must allege and the petitioner

must prove:

       (i) the failure to raise e claim previously was the result of interference by government
       officials with the prese tation of the claim in violation of the Constitution or laws of this
       Commonwealth or the onstitution or laws of the United States;

       (ii) the facts upon whi the claim is predicated! were unknown to the petitioner and could
       not have been ascertain d by the exercise of due diligence; or

        (iii) the right asserted i a constitutional right that was recognized by the Supreme Court of
        the United States or th Supreme Court of Pennsylvania after the time period provided in
        this section and has bee held by that court to apply retroactively.

Id § 9545(b)(l)(i)-(iii).

        Petitioner's sole refere    e to the PCRA's time-bar was found in his response to the Rule 907

notice styled "Amended Petiti n" wherein he invoked the "governmental interference" exception, §

9545(b)(l)(i).7 See 907 Respo se, 7/25/16 at 3. Petitioner argued that the Superior Court's decision

in Commonwealth v. Wendo ski, 420 A.2d 628 (Pal Super. 1980) (addressing revocation of


7 The "governmental interfer nee" exception, § 9545(b)(l)(i) requires a petitioner to plead and
prove: (1) the failure to previ usly raise the claim was the result of interference by government
officials and (2) the informati n on which he relies could not have been obtained earlier with the
exercise of due diligence. Co monwealth v. Williams, 105 A.3d 1234, 1240 (Pa. 2014) (citing
Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008)).
                                                  4
probation sentences) dissuaded him · from seeking collateral relief and therefore constituted

governmental interference. P+tioner failed, however, to demonstrate how the Superior Court's

1980 decision in Wendowski nt just "influenced," but actually obstructed his timely presentation of

a claim for collateral relief. Petitioner therefore failed to plead and prove an exception to the
                               I
statutory time-bar. 8

     III. CONCLUSION

        This court has once again evaluated a collateral petition filed by Mr. McKnight. Petitioner

failed to meet his burden of ptving an exception to the PCRA's statutory time-bar. Accordingly,

for the reasons stated herein, ~he decision of the court dismissing the PCRA petition should be
                                   I
affirmed.


                                                      BY THE COURT:




8.Even if Petitioner established jurisdiction, no relief would be due. Contrary to Petitioner's
argument, a court can revoke a\ defendant's probation even before the probation has actually begun,
where revocation was based on actions occurring during the parole period and not the probationary
period. See Commonwealth t. Ware, 737 A.2d 251 (Pa. Super. 1999); Commonwealth v.
Wendowski, 420 A.2d 628 (Pa. \super. 1980) (holding that a defendant's probationary sentence could
be revoked prior to commencement of such sentence if his conduct after the probationary sentence
was imposed, but before it ~egan, warranted such revocation). Moreover, the Superior Court
previously determined that P titioner' s revocation sentence was legal. See Commonwealth v.
McKnight, 2013 WL 11271520 at 4 (Pa. Super. 2013).
                                                  5